Citation Nr: 1118937	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 RO rating decision, which declined to reopen the Veteran's previously denied claims for a low back disorder (claimed as post-operative lumbar laminectomy).  In a February 2010 statement of the case, the RO effectively reopened the Veteran's claim, but then denied it on the merits.

The Board observes that the Veteran has submitted Social Security Administration (SSA) records indicating that he has been found to be unemployable due to his low back problems.  As the Board has now decided to grant service connection for a low back disorder, it considers the above SSA records to constitute an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action.

The Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900 (c) (2010).  38 U.S.C.A. § 7107 (a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 1977 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder.  Thereafter, in July 1980 and March 1982 decisions, the Board respectively reopened and denied the Veteran's low back claim on the merits and then declined to reopen that claim.  The Veteran did not appeal any of those decisions.

2.  The evidence received subsequent to the last final denial of the Veteran's low back disorder is new, and is also material because it raises a reasonable possibility of substantiating that claim.

3.  The preponderance of the evidence is at least in equipoise as to whether the Veteran has a current low back disorder that is related to his period of active service.


CONCLUSIONS OF LAW

1.  The March 1982 Board decision that denied the Veteran's low back claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 1977, the RO denied the Veteran's claim for service connection for a low back disorder.  Although the Veteran did not file a timely appeal of that decision, he subsequently applied to reopen his low back claim.  In June 1979 and July 1980 decisions, the RO and the Board respectively reopened and redenied the Veteran's claim.  He subsequently submitted a second application to reopen that claim, which was received at the RO in October 1980.  However, while the RO determined that new and material evidence had been submitted, the RO denied the claim on the merits.  Thereafter, the Board issued a March 1982 decision in which it determined that new and material evidence had not been submitted and declined to reopen the Veteran's claim.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the March 1982 Board decision became final because the Veteran did not file a timely appeal.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his low back claim in May 2008.  In a November 2008 rating decision, the RO declined to reopen that claim.  However, in a February 2010 statement of the case, the RO effectively reopened the Veteran's claim and denied it on the merits.  Nevertheless, because that claim was previously denied in a decision that became final in March 1982, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the initial March 1977 rating decision, the evidence before the RO consisted entirely of the Veteran's service medical records, which showed that in October 1961 and February 1962, he had sought treatment for neck and back problems.  However, those records, including the reports of the Veteran's June 1960 enlistment and April 1962 separation examinations, were otherwise negative for any complaints or clinical findings of back problems.  Consequently, the March 1977 RO adjudicators determined that the Veteran's in-service low back problems had been acute and transitory and denied his claim for service connection.

In March 1978, just over a year after the RO issued its initial rating decision, the Veteran applied to reopen his low back claim.  At that time, he submitted copies of post-service medical records, which showed occasional treatment for lumbar pain and related symptoms beginning in December 1967 and continuing through the mid-1970s.  Additionally, those records showed that, in late April 1978, the Veteran's low back problems had worsened and he required inpatient treatment at a VA Medical Center.  Subsequent VA medical records dated in May and June 1978 show that the Veteran had spent approximately 30 days in traction for his low back symptoms and had then undergone a lumbar laminectomy.  

Additional new evidence included a report of a December 1978 VA examination in which the Veteran had reported a history of chronic pain on the right side of his lower back.  Contemporaneous clinical testing had revealed a five-inch laminectomy scar, sensitivity to palpation, and limitation across all ranges of motion.  Additionally, X-rays yielded findings consistent with a diagnosis of post-operative lumbar laminectomy.  However, with respect to the etiology of the Veteran's low back symptoms, the December 1978 VA examiner had noted that a causal relationship to the conditions for which the Veteran had been treated in service would be difficult to establish considering the time interval.

In addition to the aforementioned evidence, the Veteran submitted lay statements alleging a history of low back problems that had begun in service and had interfered with his ability to work as a longshoreman and a postal distribution clerk.  He also submitted written statements from his mother, longtime friend, and hiring agent at the longshoreman's union, who all corroborated the Veteran's account of long-term back problems that had their onset in service. 

Other evidence submitted in support of the Veteran's May 1978 claim included a February 1979 written statement from a private chiropractor who indicated that he had treated the Veteran for chronic low back syndrome with disc involvement and related symptoms from October 1962 to March 1978.  Additionally, the chiropractor opined that the Veteran's current low back problems had begun in service and had subsequently worsened due to the lifting and other strenuous duties inherent in his civilian occupation.  The chiropractor also furnished the Veteran's pertinent clinical records.  While those records purported to show ongoing treatment between October 1962 and March 1978, a VA field examiner concluded upon inspection that he "was unable to vouch for their accuracy."

Based on the evidence then of record, the July 1979 RO adjudicators determined that, while new and material evidence had been presented to reopen the Veteran's claim, that evidence was insufficient to establish a nexus between his current low back problems and in-service complaints.  Consequently, his claim was reopened and redenied on the merits.  A June 1980 Board decision upheld the RO's denial of the Veteran's claim.

Following the initial Board decision, the Veteran submitted an October 1980 written statement from a private physician, who indicated that the Veteran's current low back symptoms had originated in service.  In an ensuing November 1980 rating action, the RO acknowledged the new medical opinion but effectively determined that it was cumulative of evidence already of record and, therefore, insufficient to reopen the claim.  The RO's determination was confirmed by the Board in a March 1982 decision, which noted that it was unclear from the evidence of record whether the private physician had ever treated the Veteran or reviewed his pertinent medical history.

In his most recent effort to reopen his claim, the Veteran has submitted SSA records, showing that he was awarded disability benefits, effective April 1982, due to severe spinal stenosis with right-sided lumbar radiculopathy.  Additionally, the Veteran has submitted medical records documenting his ongoing treatment for low back problems, including lumbar syndrome, degenerative disc disease and other post-laminectomy symptoms.  He has also provided additional lay statements from his aunt and ex-wife, corroborating his account of the in-service onset of his back problems. 

Other evidence not of record at the time of the last final adjudication includes an October 2008 written statement from a physician indicating that he had treated the Veteran for back problems that likely began in service.  The Veteran has also submitted December 2008 written statements from another physician and a registered nurse, each of whom relates the Veteran's current low back problems to his period of active duty based upon a review of his service and post-service medical records.

The Board finds that the newly received clinical records and lay statements, combined with the positive nexus opinions rendered by the treating physicians and registered nurse, are both new and material.  

The newly submitted clinical and lay evidence supports the Veteran's contentions that he currently suffers from a low back disability that is related to his period of military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests that the Veteran's chronic low back problems began in service and have progressively worsened over time, thus suggesting a continuity of symptomatology that was not found to exist at the time of the prior final RO and Board decisions.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  That new evidence includes medical opinions, which, in contrast with the October 1980 physician's opinion that was previously of record, are expressly predicated on treatment of the Veteran and a review his pertinent in-service and post-service history.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence tending to show a nexus between his current low back problems and his military service.

The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's low back claim is considered reopened and the Board now turns to the merits of that claim.

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current lumbar spine problems had their onset during his period of active service when he injured his back while picking up a heavy box.  Although he concedes that, after leaving the Army, he incurred additional low back trauma, he maintains that his subsequent injuries have merely aggravated symptoms that have persisted since service.

The Veteran's account of an in-service back trauma is corroborated by his service medical records, which show that he sought treatment in October 1961 for low back pain arising from a lifting injury.  Additionally, those records show that in February 1962, the Veteran again sought treatment for low back pain, which he reported had persisted for the past two weeks.  On both occasions, physical examination was negative for limitation of motion or other lumbar spine problems.  Significantly, however, X-rays and other advanced clinical testing were not administered.  Subsequent service medical records, including the Veteran's April 1962 separation examination report, are negative for any subjective or objective findings of low back problems.

As examination prior to the Veteran's separation from service did not reveal any low back problems, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  Accordingly, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran's post-service medical records show that in December 1967, he sought treatment for serial pain in his lumbar spine and right flank.  Thereafter, in February 1969, he resigned from his job as a postal distribution clerk due to unspecified health problems, which he now claims were related to his lumbar spine.  The Veteran was later afforded a June 1970 orthopedic consultation in which he complained of chronic low back problems.  At that time, he attributed his symptoms to an injury he had sustained three and a half years earlier after falling off a ladder in the course of his civilian employment.  He also reported that, following his at-work injury, he had been treated by a private chiropractor and fitted with a back brace.  

Subsequent post-service medical records include a July 1972 VA treatment note, documenting complaints of right leg radicular cramping following a disc operation.  In addition, medical records from the New York State Bureau of Prisons show that, during a period of incarceration from December 1973 to August 1975, the Veteran sought frequent treatment for low back pain and muscle spasms.  During that period, he also reported a nine-year history of intermittent low back pain.

In April 1978, while his prior service connection claim was pending, the Veteran submitted a written statement alleging a history of low back problems that had begun in service and had subsequently interfered with his ability to work as a longshoreman and postal distribution clerk.  The Veteran also stated that his low back symptoms had worsened to the point that he required inpatient treatment.  In addition to his own statement, the Veteran submitted letters from his mother, longtime friend, and former hiring agent, all of whom reported to have known the Veteran prior to his entry in the military and to have observed the onset of his low back symptoms during his period of active service.

One month later, in May 1978, the Veteran suffered an acute attack of back pain, which required him to undergo several weeks of inpatient traction therapy.  Shortly after leaving the hospital, he was readmitted for a June 1978 lumbar laminectomy.  Following his surgery, he continued to receive extensive treatment for low back pain and related symptoms.  

The Veteran was afforded a VA examination in December 1978 in which he described a history of in-service lumbar trauma, which had triggered annual attacks of acute low back pain and culminated in his recent hospitalization and surgery.  Clinical examination revealed significant limitation of flexion and extension, while X-rays showed a reduction in intervertebral disc joint space consistent with postoperative lumbar laminectomy.  The December 1978 VA examiner noted the Veteran's reports of in-service problems, but opined that a causal relationship between his current symptoms and military service would be "difficult to establish considering the time interval."  Significantly, the examiner did not provide a rationale for that determination or indicate that he had reviewed the Veteran's claims folder.

Following the above VA examination, the Veteran submitted a February 1979 statement from his longtime private chiropractor, who indicated that the Veteran's current low back symptoms supported a diagnosis of low back syndrome, characterized by exacerbations and remissions, with related disc involvement.  Significantly, the chiropractor also stated that the Veteran had first developed low back problems in the Army and had subsequently aggravated his symptoms by lifting and other stressful activities in the course of his civilian employment.  

Additionally, the chiropractor indicated that he had first started treating the Veteran for back pain in October 1962, less than a year after his discharge from the military.  In support of that assertion, the chiropractor provided copies of the Veteran's pertinent treatment records dated from October 1962 to March 1978.  The authenticity of those treatment records was later called into question by a VA field examiner, who noted that the "entries were made fresh, not soiled or discolored or properly aged."  Nevertheless, the Veteran now argues that apparent discrepancy does not undermine the chiropractor's veracity, but merely shows that he was unable to produce a facsimile of the actual records and, thus, provided a summary of the nature and dates of relevant treatment that the Veteran received.

In an effort to corroborate the chiropractor's positive nexus opinion, the Veteran submitted an October 1980 statement from a private neurosurgeon, who noted that he had recently conducted an extensive clinical and X-ray examination of the Veteran and diagnosed him with degenerative disc disease at the L4, L5 vertebrae.  Additionally, the private neurosurgeon opined that the low back problems, which had necessitated his 1978 laminectomy and continued to the present, were causally related to his initial 1961 in-service injury.

The record thereafter shows that the Veteran has been awarded SSA disability benefits due to severe spinal stenosis.  He also has continued to require ongoing treatment for low back pain and related symptoms, which have been alternately diagnosed as post-laminectomy, lumbar syndrome, and degenerative disc disease.  Additionally, while the Veteran's private treatment records show that he reinjured his back in a January 1990 motor vehicle accident, those records do not expressly indicate that injury, or any other post-service event, is the sole cause of his current low back problems. 

Significantly, the Veteran has continued to pursue his claim for service connection by submitting favorable lay and medical opinion evidence.  Specifically, he has submitted a September 2008 statement from his aunt indicating that she has known the Veteran his entire life and has observed him wrestle with chronic low back problems since his period of active service.  The Veteran has also furnished an October 2008 statement from a private physician, indicating that, based on his treatment of the Veteran and review of his pertinent medical history, it is more likely than not that his current low back problems began in service.  Similar positive nexus opinions have been obtained from another private physician and a nurse practitioner, each of whom purportedly based the findings on a December 2008 examination of the Veteran and review of his service and post-service medical records.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the February 1979 opinion rendered by the Veteran's treating chiropractor, the October 1980 statement from the private neurosurgeon, and the subsequent findings of the two private physicians and nurse practitioner, which collectively indicate that the Veteran's long history of low back problems began in the military, are more probative and persuasive than the December 1978 VA examiner's determination that a causal relationship between the Veteran's symptoms and service would be difficult to establish.  

The VA examiner's opinion was not based on a review of the Veteran's pertinent medical history and, thus, is of limited probative value.  38 C.F.R. § 4.1 (2010).  Moreover, the Board finds that opinion to inherently speculative in nature, which further reduces its probative weight.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  In any event, the Board observes that, by declining to definitively state whether the Veteran's low back problems were incurred in service, the December 1978 VA examiner's opinion does not expressly contradict the positive nexus opinions rendered by the private medical providers.

The Board recognizes that the earliest of those private positive nexus opinions was rendered by the Veteran's longtime chiropractor, whose credibility was later called into question by a March 1979 RO field examiner.  However, regarding the authenticity of that chiropractor's treatment records, the Board finds that the Veteran's explanation for why those entries "were made fresh, not soiled or discolored or properly aged," is facially plausible and consistent with the other evidence of record.  Moreover, there is nothing in the record that otherwise undermines the veracity of the chiropractor's account of treating the Veteran for low back problems since October 1962.  On the contrary, the report of the June 1970 VA orthopedic consultation, in which the Veteran reported a history of chiropractic treatment, lends credence to the chiropractor's account.  Accordingly, the Board finds that, notwithstanding the concerns raised by the RO field examiner, the chiropractor's account of treating the Veteran is inherently credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, that chiropractor's treatment account lends support to the opinion relating the Veteran's low back problems to the documented in-service injury.  Further, the Board observes that, while not a physician, the chiropractor is a licensed medical professional and, thus, competent to provide medical nexus evidence within the realm of his expertise.  Pond v. West, 12 Vet. App. 341 (1999).  Similarly, the private nurse practitioner who submitted the December 2008 positive nexus opinion is also competent to relate the Veteran's symptoms to his military service.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996).

Additionally, the Board acknowledges that neither the chiropractor nor the nurse practitioner nor any of the three physicians who provided positive nexus opinions appears to have based their findings on a review of the entire claims folder.  Nevertheless, the Board observes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Here, the Board considers it significant that, in addition to relying on the Veteran's statements, the chiropractor and private physician who rendered the October 2008 opinion both based their findings on their long-term treatment of the Veteran and a review of his pertinent clinical history.  Additionally, all of the other medical providers based their opinions on thorough and detailed examinations of the Veteran and his in-service and post-service medical records.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, while none of those opinions is supported by a detailed rationale, each is consistent with the other lay and clinical evidence.  Further, there are no competent contrary opinions of record.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current low back problems are related to his period of active service.  While mindful of the post-service evidence of intercurrent low back injuries, the Board nevertheless considers it significant that five private medical examiners have expressly indicated the Veteran's current low back problems had their initial onset at the time of his October 1961 in-service injury.  Additionally, those positive nexus opinions, which the Board deems probative, corroborate the Veteran's own written statements and those of his relatives, longtime friend, and former colleague with respect to developing chronic low back pain and related symptoms during his active service.  The Veteran is competent to report an in-service injury and ensuing symptoms, such as low back pain with radiculopathy, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Similarly, the Veteran's relatives and social and professional acquaintances, who knew him prior to and after service, are competent to offer eyewitness accounts of the onset of those tangible symptoms.  Moreover, the Board considers the Veteran's and other lay witness statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, those lay statements collectively suggest a continuity of symptomatology, which lends additional probative weight in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board observes that the treatment summary rendered by the private chiropractor indicates that the Veteran exhibited symptoms of chronic low back disorder within a year of leaving service, which supports a grant of service connection on a presumptive basis.  38 C.F.R. § 3.309(e) (2010).  The Board also notes that, while the Veteran has not been afforded a VA examination in support of his newly reopened claim, such an examination is unnecessary where, as here, the benefit sought on appeal is being granted.  To remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004). 

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


